McCLELLAN, J.
There can be no question but that a suit brought in .the name of A B “agent for C D” is the suit of A B , and not of O D, and that the Avords “agent for C D” are merely personally descriptive of A B and superfluous. It is equally clear that an amendment by Avhich such action would be made to stand in the name of G D as plaintiff would work an entire change of party plaintiff, and is, therefore, not allowable. And this rule against amendments operating a change of the sole party plaintiff applies to actions be-, gun before justices of the peace and brought by appeal into circuit courts. — Davis Avenue Railroad Co. v. Mallon, 57 Ala. 168.
Judgment being rendered in such case in favor of A B agent for G D, the fact that defendants execute an appeal bond reciting a judgment in favor of G D does *80not make it a judgment in favor of C D, nor make C D the party plaintiff in the circuit court, nor justify an amendment of the complaint filed in that court in the name of A B agent for C D — that is, in the name of A B —substituting C U for A B as the sole party plaintiff. Sossman v. Price, 57 Ala. 204.
Reversed and remanded.